Case 20-04422-LT7        Filed 01/15/21    Entered 01/15/21 16:03:54         Doc 21    Pg. 1 of 32



 1   Christopher R. Barclay, Trustee
     5055 N. Harbor Drive, Suite 210
 2   San Diego, CA 92106
     U.S. Mail: P.O. Box 2819, La Mesa, CA 91943-2819
 3   Telephone: (619) 255-1529
     Email: admin@crb7trustee.com
 4
     Chapter 7 Trustee
 5

 6

 7

 8
                            UNITED STATES BANKRUPTCY COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
     In re:                                        )       Case No. 20-04422-LT7
11                                                 )
                                                   )       Chapter 7
12   STEPHEN B. MORRIS,                            )
                                                   )       EX PARTE APPLICATION OF
13                               Debtor.           )       TRUSTEE FOR AUTHORITY TO
                                                   )       EMPLOY BAKER TILLY US, LLP
14                                                 )       TO ACT AS ACCOUNTANTS AND
                                                   )       CONSULTANTS TO THE ESTATE;
15                                                 )       DECLARATIONS OF
                                                   )       CHRISTOPHER R. BARCLAY AND
16                                                 )       JERE G. SHAWVER; AND EXHIBITS
                                                   )
17                                                 )                   [11 U.S.C. § 327 (a)]
                                                   )
18                                                 )
                                                   )
19                                                 )
                                                   )
20                                                 )
21   /////
22   /////
23   /////
24   /////
25   /////
26   /////
27   /////
28


                                                       1
Case 20-04422-LT7       Filed 01/15/21    Entered 01/15/21 16:03:54      Doc 21    Pg. 2 of 32



 1   TO THE HONORABLE LAURA S. TAYLOR, UNITED STATES BANKRUPTCY
 2   JUDGE:
 3          Christopher R. Barclay, chapter 7 trustee (“Applicant” or “Trustee”), of the bankruptcy
 4   estate (the “Estate”) of Stephen B. Morris (“Debtor”), hereby seeks authority to employ Baker
 5   Tilly US, LLP (“Baker Tilly”) as accountants and consultants to the Estate effective as of
 6   December 17, 2020. In support thereof, Applicant represents that:
 7          1.     Debtor filed a voluntary Chapter 7 bankruptcy petition on August 31, 2020 (the
 8   “Petition Date”). Applicant was appointed as the duly appointed, qualified and acting Chapter
 9   7 of the Debtor.
10          2.     Following his appointment, Trustee investigated Debtor’s interest in assets and
11   his financial affairs. Debtor is an attorney. Trustee reviewed Debtor’s most recent and prior
12   year tax returns and discovered that Debtor reported losses for 2018 and 2019. Applicant
13   requires the assistance of accountants/consultants to advise Applicant regarding the filing of
14   any loss carryback refund claim, permitted under the recently passed CARES Act, that may
15   be property of the Estate and also to file any necessary Federal and state tax returns and obtain
16   requisite tax clearances.
17          3.      Baker Tilly is a full-service accounting, tax and advisory firm headquartered in
18   Chicago, Illinois. As a result of the combination with Squar Milner, Baker Tilly now operates
19   in more than 65 offices in 21 states throughout the United States and projects its annual
20   revenues as approximately $1 billion. The combined firm has more than 400 partners and
21   4,200 employees. Baker Tilly is also a member of a global accounting network called Baker
22   Tilly International that is headquartered in London, United Kingdom.
23          4.     Based on the complexities associated with administering Debtor’s case, Trustee
24   has determined that he requires the assistance of accountants and consultants. Accordingly,
25   Applicant wishes to employ Baker Tilly as his accountants and consultants to the Estate.
26          5.     Applicant has defined the following terms regarding Baker Tilly’s employment:
27                 a.   Stacy Elledge Chiang is the accountant at Baker Tilly who will be primarily
28                      responsible for the services provided by Baker Tilly.


                                                    2
Case 20-04422-LT7        Filed 01/15/21    Entered 01/15/21 16:03:54      Doc 21     Pg. 3 of 32



 1                 b.    The Estate will be the source of funds for compensating Baker Tilly for
 2                       services and reimbursing Baker Tilly for expenses.
 3                 c.    Applicant will pay Baker Tilly from funds of the Estate, for its fees and
 4                       expenses for services pursuant to the same terms by which the Applicant
 5                       will pay its other professionals in the case; that is after notice, application
 6                       and a hearing.
 7          6.     Because of Baker Tilly’s experience in bankruptcy and accounting matters
 8   Applicant believes that Baker Tilly is qualified to provide the following services as appropriate
 9   and without limitation:
10                 a.    Advice and services regarding the filing of any loss carryback refund claim,
11                       permitted under the recently passed CARES Act, that may be property of
12                       the Estate;
13                 b.    Advice and services regarding the Estate’s tax liabilities and assistance
14                       with preparation of the Estate’s annual federal and state tax returns, as
15                       required; and
16                 c.    Such other accounting, professional tax services and consulting services as
17                       required by the Applicant pertaining to this chapter 7 case.
18          7.     Applicant desires to employ Baker Tilly as an accountant and consultant under
19   11 U.S.C. § 327(a), which provides:
20                 Except as otherwise provided in this section, the trustee, with the court’s
21                 approval, may employ one or more attorneys, accountants, appraisers,
22                 auctioneers, or other professional persons, that do not hold or represent
23                 an interest adverse to the estate, and that are disinterested persons, to
24                 represent or assist the trustee in carrying out the trustee’s duties under
25                 this title.
26          8.     Applicant and Baker Tilly have agreed to the terms of the engagement letter
27   attached to the Declaration of Jere G. Shawver as Exhibit B.
28


                                                     3
Case 20-04422-LT7        Filed 01/15/21    Entered 01/15/21 16:03:54      Doc 21    Pg. 4 of 32



 1            9.    Based on the attached declarations, Applicant believes Baker Tilly is
 2   disinterested within the meaning of 11 U.S.C. § 101(14) on the matters on which it is to be
 3   employed.
 4            10.   Baker Tilly understands that its fees and costs are subject to court approval after
 5   notice and a hearing. Baker Tilly will seek approval of reasonable compensation for its actual,
 6   necessary services and reimbursement of its actual, necessary expenses incurred in
 7   representing the Applicant in this chapter 7 case pursuant to 11 U.S.C. §§ 330 and 331.
 8            11.   The source of payment of Baker Tilly’s fees and costs will be the funds available
 9   in the Debtor’s bankruptcy estate.
10            12.   Stacy Elledge Chiang will be the professional primarily responsible for
11   performing accounting services for the Applicant in this chapter 7 case. Ms. Elledge Chiang's
12   assigned hourly rate is currently $395.00. Other professionals may also perform services
13   during the course of this engagement at their customary hourly rates. Upon any periodic
14   adjustment in Baker Tilly’s assigned rates, the firm may charge the Applicant the adjusted
15   rates.
16            13.   For all of the foregoing reasons, Applicant believes it is in the best interest of
17   the Estate that the Court approves the employment of Baker Tilly as accountants and
18   consultants to the Estate on the terms and conditions set forth in this application.
19            14.   WHEREFORE, Applicant requests that he be authorized to employ Baker Tilly
20   as accountants and consultants to the Estate under 11 U.S.C. § 327(a), effective December 17,
21   2020.
22   DATED: January 15, 2021                    Respectfully Submitted,
23

24                                              /s/ Christopher R. Barclay
25                                              Christopher R. Barclay, Chapter 7 Trustee
26

27

28


                                                     4
Case 20-04422-LT7          Filed 01/15/21   Entered 01/15/21 16:03:54     Doc 21    Pg. 5 of 32



 1                         DECLARATION OF CHRISTOPHER R. BARCLAY
 2   I, Christopher R. Barclay, declare:
 3          1.      I have personal knowledge of the facts stated in this declaration, and if called as
 4   a witness, I could and would testify competently to these facts under oath, except as to matters
 5   which are stated on information and belief, and as to these facts, I am informed and believe
 6   that they are true.
 7          2.      Debtor filed a voluntary Chapter 7 bankruptcy petition on August 31, 2020 (the
 8   “Petition Date”). I was appointed as the duly appointed, qualified and acting Chapter 7 of
 9   Debtor.
10          3.      Following my appointment, I investigated Debtor’s interest in assets and his
11   financial affairs. Debtor is an attorney. I have reviewed Debtor’s most recent and prior year
12   tax returns and discovered that Debtor reported losses for 2018 and 2019. I require the
13   assistance of accountants/consultants to advise me regarding the filing of any loss carryback
14   refund claim, permitted under the recently passed CARES Act, that may be property of the
15   Estate and also to file any necessary Federal and state tax returns and obtain requisite tax
16   clearances.
17          4.      Accordingly, I believe it is necessary and beneficial to the Estate that I employ
18   a consulting firm with particular experience in chapter 7 administration, liquidations, business
19   transactions and tax consulting to assist with my administration of Debtor’s case. I wish to
20   employ Baker Tilly as my accountants and consultants herein, at the expense of Debtor’s
21   Estate, to assist me with the administration of this case. I believe that this case warrants the
22   retention of an accounting and consulting firm with both bankruptcy and general accounting
23   expertise. I believe Baker Tilly fits this profile and furthermore, has the professional resources
24   to respond to the demands associated with this case.
25          5.      Because of Baker Tilly’s experience in bankruptcy and accounting matters, I
26   believe that Baker Tilly is well qualified to specifically provide the following services
27   including, but not limited to, the following:
28


                                                     5
Case 20-04422-LT7       Filed 01/15/21    Entered 01/15/21 16:03:54     Doc 21      Pg. 6 of 32



 1                 a.   Advice and services regarding the filing of any loss carryback refund claim,
 2                      permitted under the recently passed CARES Act, that may be property of
 3                      the Estate;
 4                 b.   Advice and services regarding the Estate’s tax liabilities and assistance
 5                      with preparation of the Estate’s annual federal and state tax returns, as
 6                      required; and
 7                 c.   Such other accounting, professional tax services and consulting services as
 8                      required by the Applicant pertaining to this chapter 7 case.
 9          6.     Baker Tilly/Squar Milner have been employed in numerous bankruptcy cases by
10   debtors, creditors, and trustees to provide financial, accounting and tax related analysis and
11   consulting services. Therefore, Baker Tilly has the necessary qualifications and experience to
12   carry out various financial, accounting and consulting duties in this case. The billing rates
13   charged to the Estate do not exceed the rates which would be charged for comparable work by
14   other accounting firms in Southern California.
15          7.     Baker Tilly and I have mutually agreed that this application, including exhibits,
16   constitutes the written agreement concerning the terms of Baker Tilly’s employment and this
17   application and resultant order shall govern the terms of Baker Tilly employment by me.
18          8.     Based on the attached declaration of Jere G. Shawver, I am informed and believe
19   that Baker Tilly is disinterested within the meaning of 11 U.S.C. § 101(14).
20          9.     As a former panel trustee in the Central District of California, Riverside
21   Division, and a current panel trustee in the Southern District of California, working on a
22   number of active asset cases assigned to me by the court, I currently employ a number of
23   different professionals in connection with these active asset cases, including Squar Milner (the
24   firm recently combined with Baker Tilly, with Baker Tilly being the surviving entity). My
25   employment of Squar Milner in other unrelated cases does not give Baker Tilly an adverse
26   interest to the Estate and does not affect Baker Tilly’s “disinterestedness” as required by
27   section 327 of the Bankruptcy Code.
28          10.    Exhibit E is a copy of the proposed order regarding the Application.


                                                    6
Case 20-04422-LT7      Filed 01/15/21   Entered 01/15/21 16:03:54     Doc 21    Pg. 7 of 32



 1         I declare under penalty of perjury that the foregoing is true and correct and that this
 2   declaration was executed on January 15, 2021, at San Diego, California.
 3

 4                                           /s/ Christopher R. Barclay_________________
 5                                           Christopher R. Barclay
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  7
Case 20-04422-LT7       Filed 01/15/21    Entered 01/15/21 16:03:54       Doc 21    Pg. 8 of 32



 1                            DECLARATION OF JERE G. SHAWVER
 2   I, JERE G. SHAWVER, declare:
 3          1.     The matters stated herein are true and correct and within my personal
 4   knowledge. If called as a witness, I could and would competently testify thereto.
 5          2.     I am a Certified Public Accountant and the Managing Partner–Assurance and
 6   Risk of Baker Tilly US, LLP (“Baker Tilly”). I am authorized to make this declaration on
 7   behalf of the Baker Tilly.
 8          3.     The Trustee wishes to employ Baker Tilly as his accountants and consultants
 9   herein, at the expense of the Debtor’s Estate, to assist the Trustee with financial, accounting,
10   tax and consulting issues related to this chapter 7 case and generally, with administration of
11   the bankruptcy estate.
12          4.     Baker Tilly is a full-service accounting, tax and advisory firm headquartered in
13   Chicago, Illinois. As a result of the combination with Squar Milner, Baker Tilly now operates
14   in more than 65 offices in 21 states throughout the United States and projects its annual
15   revenues as approximately $1 billion. The combined firm has more than 400 partners and
16   4,200 employees. Baker Tilly is also a member of a global accounting network called Baker
17   Tilly International that is headquartered in London, United Kingdom.
18          5.     A statement of qualifications describing the San Diego bankruptcy team’s
19   service as well as the biographical information of its professionals is attached hereto as Exhibit
20   A. The terms and conditions of Baker Tilly’s employment and the hourly rates of Baker Tilly
21   professionals likely to work on this case and a schedule of out-of-pocket costs are set forth in
22   the engagement letter attached hereto as Exhibit B. Stacy Elledge Chiang will lead this
23   engagement.
24          6.     Under my direction, Baker Tilly professionals have conducted a conflicts search
25   for this engagement. Baker Tilly’s review consisted of queries of the parties listed on Exhibit
26   C of its internal computer databases containing names of individuals and entities that are
27   present or recent and former clients of Baker Tilly to identify potential relationships. A
28   summary of the potential relationships that Baker Tilly was able to identify using its reasonable


                                                     8
Case 20-04422-LT7        Filed 01/15/21     Entered 01/15/21 16:03:54      Doc 21     Pg. 9 of 32



 1   efforts is reflected in Exhibit D attached hereto. On an ongoing basis, Baker Tilly will conduct
 2   further reviews of its professional contacts as it becomes aware of new parties of interest, as
 3   is stated below.
 4          7.     Baker Tilly also sent an email of the parties-in-interest to its partners, principals
 5   and directors seeking both personal and professional contacts. Those contacts are also listed
 6   on Exhibit C attached hereto.
 7          8.     Baker Tilly’s systems do not contain the names of all the individual attorneys
 8   with whom we have worked unless they are, themselves, clients. Further, Baker Tilly’s
 9   systems may not include the names of all adverse parties or their counsel.
10          9.     Additionally, it is possible that some of the attorneys and law firms listed on
11   Exhibit C have been or are adverse to Baker Tilly’s clients in other unrelated matters. I believe
12   that any such connections do not give Baker Tilly an adverse interest to the Debtor and its
13   bankruptcy estate and do not affect Baker Tilly’s disinterestedness, as required by Bankruptcy
14   Code section 327.
15          10.    Baker Tilly has in the past been retained by, and presently provides and likely in
16   the future will provide services for, certain creditors of the Debtor, other parties-in-interest and
17   their respective attorneys and accountants in matters unrelated to such parties’ claims against
18   the Debtor or interests in this chapter 7 case. Baker Tilly currently performs, has previously
19   performed or may have performed such services for the entities listed in Exhibit C, however,
20   except as disclosed herein, such services, to the extent performed by Baker Tilly, are unrelated
21   to the Debtor or its chapter 7 case.
22          11.    As part of its practice, Baker Tilly appears in many cases, proceedings, and
23   transactions involving many different law firms, financial consultants, accountants, and
24   investment bankers in matters unrelated to this chapter 7 case. Baker Tilly has not identified
25   any material relationships or connections with any law firm, financial consultant, accountant,
26   or investment banker involved in this chapter 7 case that would cause it to be adverse to the
27

28


                                                      9
Case 20-04422-LT7            Filed 01/15/21        Entered 01/15/21 16:03:54              Doc 21       Pg. 10 of 32



 1   Debtor, the Debtor’s estate, any creditor or any other party-in-interest, or that would otherwise
 2   affect Baker Tilly’s judgment or ability to perform services for the Trustee.1
 3            12.      Baker Tilly has not provided, and will not provide, any professional services to
 4   any of the creditors, other parties-in-interest, or their respective attorneys and accountants with
 5   regard to any matter related to this chapter 7 case.
 6            13.      Baker Tilly is the United States member firm of Baker Tilly International, a
 7   cooperative of member firms, each a separate legal entity, located worldwide. Only Baker
 8   Tilly is being retained in this matter. Baker Tilly cannot assure that an engagement will not
 9   be accepted by a foreign member firm of Baker Tilly International for another party that may
10   bear upon Baker Tilly’s engagement by the Trustee. However, to the extent Baker Tilly is
11   aware of such engagement and believes such engagement may bear upon Baker Tilly’s
12   engagement by the Trustee, Baker Tilly will file a supplemental declaration with the
13   bankruptcy court.
14            14.      Baker Tilly has not provided services to the Debtor. With the exception of the
15   few connections or potential connections shown on Exhibit D, to the best of my knowledge,
16   neither Baker Tilly nor any of its principals, associates, or employees has any interest in or
17   connection with the Debtor, creditors or other parties-in-interest.
18            15.      Accordingly, I believe that Baker Tilly’s services to the parties shown as
19   connections or potential connections on Exhibit D do not give Baker Tilly an adverse interest
20   to the Debtor and its bankruptcy estate and therefore do not affect Baker Tilly’s
21   disinterestedness, as required by Bankruptcy Code section 327. In addition, no principal,
22   associate, or employee of Baker Tilly holds or represents any adverse interest to the Debtor
23   and its bankruptcy estate. Therefore, I believe that Baker Tilly is disinterested within the
24   meaning of Bankruptcy Code section 327.
25            16.      Based upon the results of the Baker Tilly’s conflicts search as well as this
26   supplemental conflicts search, I observe and conclude that Baker Tilly holds no interest
27

28   1        From time to time, Baker Tilly hires attorneys in the ordinary course of its businesses. No firm has been
     retained regarding any issues in this matter.

                                                                10
Case 20-04422-LT7       Filed 01/15/21      Entered 01/15/21 16:03:54   Doc 21     Pg. 11 of 32



 1   adverse to the Debtor, its attorneys and accountants, creditors and other parties-in-interest and
 2   their respective attorneys and accountants, the United States Trustee, or any other person
 3   employed in the Office of the United States Trustee. Therefore, I believe that Baker Tilly is a
 4   disinterested person within the meaning of Bankruptcy Code sections 101(14) and 327 and has
 5   met the disclosure requirements of Rule 2014(a).
 6          17.    I will continue to monitor the parties involved in this case as it proceeds and,
 7   and, if necessary, file a supplemental declaration of disinterest notifying the bankruptcy court
 8   of any actual or potential conflict.
 9          18.    The Trustee and Baker Tilly have mutually agreed that Application, with
10   exhibits, and the resultant order shall be the written agreement governing Baker Tilly’s
11   employment in this matter.
12          19.    The Trustee began seeking accounting services from Baker Tilly on or about
13   December 17, 2020. Accordingly, Baker Tilly requests the Court order authorizing its
14   appointment as accountants and consultants to the Trustee in the Debtor’s bankruptcy case be
15   effective as of December 17, 2020.
16          I declare under penalty of perjury that the foregoing is true and correct and that this
17   declaration was executed on January 15, 2021 at Tysons Corner, Virginia.
18

19
                                                          JERE G. SHAWVER, CPA CGMA
20

21

22

23

24

25

26

27

28


                                                     11
Case 20-04422-LT7       Filed 01/15/21     Entered 01/15/21 16:03:54         Doc 21     Pg. 12 of 32




               SAN DIEGO BANKRUPTCY AND LITIGATION
                       CONSULTING PRACTICE
                     RESUME OF QUALIFICATIONS

The Firm
Baker Tilly US, LLP is a full-service accounting, tax and advisory firm headquartered in
Chicago, Illinois. Baker Tilly operates in more than 65 offices in 21 states throughout the United
States and projects its annual revenues as approximately $1 billion. Baker Tilly is also a member
of a global accounting network called Baker Tilly International that is headquartered in London,
United Kingdom. The San Diego Bankruptcy and Litigation Consulting Practice is a part of the
firm's Global Forensics & Litigation Services team and is comprised of experienced, seasoned
professionals with acknowledged expertise and credentials in the bankruptcy field. Department
members have served as fiduciaries, bankruptcy examiners, mediators, crisis managers,
reorganization consultants and as accountants to trustees, debtors, creditors and creditors’
committees. The firm provides a full range of services including:

        Audit and Accounting Services                         Expert Witness
        Tax Planning and Compliance                           Business Valuation
        Estate Planning                                       Financial Planning
        Business Consulting                                   IT Consulting
        Bankruptcy and Workout Services                       Mergers & Acquisitions
        Dispute Resolution/Litigation Support                 Recapitalizations
        Assignment for the Benefit of Creditors               Receiverships
        Management Consulting                                 Real Estate Practice
        Fraud Investigation & Forensic Accounting             Government Reporting

Each partner of the firm is highly credentialed and has over fifteen years of experience with each
having gained additional expertise in, and responsibility for, specific areas of the firm’s practice.


The Bankruptcy and Litigation Consulting Practice
The San Diego Bankruptcy and Litigation Consulting Practice is comprised of experienced,
seasoned professionals with acknowledged expertise and credentials in the bankruptcy field.
Most of our senior insolvency professionals have earned the Certified Insolvency and
Restructuring Advisor (CIRA) designation conferred by the Association of Insolvency
Restructuring Advisors (AIRA) in recognition of their proficiency, expertise and experience.
Department members have served as Trustees, Bankruptcy Examiners, Mediators, and Crisis
Managers, and as accountants to Trustees, Debtors, Creditors and Creditors’ Committees. Our
broad base of experience helps produce the desired results in such areas as: bankruptcy specific
services, economic and financial analysis, expert testimony, litigation support, forensic

                                                                                 Exhibit A, Page 1 of 5
Case 20-04422-LT7       Filed 01/15/21    Entered 01/15/21 16:03:54        Doc 21      Pg. 13 of 32




accounting, forensic investigation and analysis, tax reporting and analysis, valuation, real estate
and strategic consulting to a range of enterprises.


The Professionals
Stacy Elledge Chiang is a director in the San Diego Bankruptcy and Litigation Consulting
Practice. Ms. Elledge has extensive experience providing financial analysis and consulting
services primarily in the areas of insolvency and reorganization as well as other litigation and
dispute matters. Her experience with receivership, chapter 11 and chapter 7 cases includes
review and analysis of the Debtor’s financial condition, investigation of claims and potential
avoidable transfers, solvency analyses, forensic accounting and asset tracings, preparation of
monthly operating reports, analyses of reorganization and liquidation plans and development of
pleadings, reports and declarative testimony. Ms. Elledge serves various parties, including
trustees, receivers, debtors, and creditors in cases throughout southern California. Additionally,
Ms. Elledge previously provided auditing and accounting services for clients in various
industries.

Prior to joining Baker Tilly, Ms. Elledge was a partner at Squar Milner LLP, a director at LECG,
LLC, a shareholder at Mack|Barclay Inc. and an experienced staff analyst for Arthur Andersen.

Education
University of Illinois, Urbana-Champaign - BS Accountancy (Highest Honors)

Professional Credentials
Certified Public Accountant, California
Certified Public Accountant, Illinois
Certified in Financial Forensics
Certified Insolvency and Restructuring Advisor
  (Zolfo, Cooper Gold Medal Award Recipient, AIRA)
Member, American Institute of Certified Public Accountants
Member, Association of Insolvency and Restructuring Advisors
Member, California Bankruptcy Forum
Member, San Diego Bankruptcy Forum (Treasurer, 1999 – 2001)
Associate Member, San Diego County Bar Association


Marsha Eileen Castle is a senior manager in the San Diego Bankruptcy and Litigation
Consulting Practice. Ms. Castle’s experience includes receivership, chapter 11 and chapter 7
cases in which the firm has been retained to provide services to receivers, trustees, creditors and
debtors. Ms. Castle’s responsibilities include providing tax compliance, research and consulting
services for clients in various financial and business industries. Ms. Castle’s experience prior to
joining the Squar Milner team included investigative and forensic accounting, team leader/liaison
and fraud examiner on various Ponzi scheme and fraud investigations. Ms. Castle worked
closely with the Federal Bureau of Investigation, the Securities and Exchange Commission, the
U.S. Attorney’s office and counsel in support of their investigations and prosecutions.


                                                                                Exhibit A, Page 2 of 5
Case 20-04422-LT7      Filed 01/15/21    Entered 01/15/21 16:03:54       Doc 21     Pg. 14 of 32




The Professionals (Continued)

Additionally, Ms. Castle is versed in Sarbanes-Oxley implementation, testing and remediation
and project management.
Prior to joining Baker Tilly, Ms. Castle was a senior manager at Squar Milner LLP, a senior
managing consultant at LECG, LLC, a director of tax at Hays Financial Consulting, an
independent consultant and a senior tax analyst at KPMG, LLP.

Education
West Texas A&M University - BA Accounting

Professional Credentials
Certified Public Accountant, California
Certified Public Accountant, Florida
Certified Public Accountant, Georgia
Certified Public Accountant, Texas
Certified Fraud Examiner
Certified Insolvency and Restructuring Advisor
Member, Association of Certified Fraud Examiners
Member, Association of Insolvency and Restructuring Advisors
Member, California Bankruptcy Forum
Member, California Receivers Forum
Member, San Diego Bankruptcy Forum
Member, San Diego Chapter of Association of Certified Fraud Examiners


Nicole Calvillo is a supervisor in the San Diego Bankruptcy and Litigation Consulting Practice.
Ms. Calvillo’s experience includes both chapter 11 and chapter 7 cases in which the firm has
been retained to provide services to trustees, creditors, and debtors.

Prior to joining Baker Tilly, Ms. Calvillo was a supervisor at Squar Milner LLP and an associate
at LECG, LLC.

Education
San Diego State University - BS Business Administration (Emphasis in Accounting)


Marjaneh Hernandez is a paraprofessional in the San Diego Bankruptcy and Litigation
Consulting Practice. Ms. Hernandez’s experience includes both chapter 11 and chapter 7 cases
in which the firm has been retained to provide services to trustees, creditors, and debtors.

Prior to joining Baker Tilly, Ms. Hernandez was paraprofessional at Squar Milner LLP and a
case assistant at LECG, LLC and at Mack|Barclay Inc.

Education
University of California Irvine - BA Film and Media Studies


                                                                             Exhibit A, Page 3 of 5
Case 20-04422-LT7      Filed 01/15/21     Entered 01/15/21 16:03:54        Doc 21     Pg. 15 of 32




The Professionals (Continued)

Katherine Gough is a Partner in the firm’s Bankruptcy and Litigation Consulting Practice. She
has experience in all aspects of accounting. Katherine specializes in forensic accounting,
bankruptcies, receivership management and as a consultant on litigation matters. Katherine’s
investigative expertise has assisted in the recovery of assets in complex matters, including
various Ponzi scheme and fraud investigations. Her analytical and investigative experience has
also afforded her the ability to provide assistance to governmental agencies and corporations
seeking support in bankruptcy situations and/or fraud investigations.

Ms. Gough has been responsible for many of the Firm’s cases involving fraud detection and
analysis, including all of the Firm’s engagements regarding Ponzi schemes. She frequently works
with investigators from the Federal Bureau of Investigation, Internal Revenue Services, U.S.
Attorneys’ Office, and U.S. Postal Inspector’s Office, providing them with findings and
supporting evidence for their respective investigations and prosecutions.

Prior to joining Baker Tilly the firm, Ms. Gough was a financial analyst at Olen Properties, a
publicly held manufacturing company.

Professional Credentials
Member, Association of Certified Fraud Examiners
Member, Association of Insolvency and Restructuring Advisors
Member, Orange County Bankruptcy Forum
Member, Inland Empire Bankruptcy Forum
Member, California Bankruptcy Forum
Member and Past Board Member, International Women’s Insolvency and Restructuring
Confederation


Michael K. Green is the Managing Partner of the San Diego office. He is a partner in Baker
Tilly’s Audit and Assurance Services Department. Mr. Green was named a finalist in the 2013
“Top Influential Business Service Provider Category.”

Prior to joining Baker Tilly, Mr. Green was a managing partner at Squar Milner LLP, was the
COO and CFO for several public and private technology companies and was directly responsible
for all finance, accounting, IT, human resources, manufacturing, sales and marketing and
operational matters. He is a proven senior corporate executive with over 20 years of international
finance, business and accounting experience. Mr. Green has raised over $100 million in various
types of public and private financings and has extensive merger, acquisition and licensing
experience.

Before becoming a CFO, Michael spent 13 years with Price Waterhouse in various offices in the
United States and Australia. He co-authored the Price Waterhouse guidebook titled “Taking
Your Company Public,” and the Price Waterhouse lecture series titled “Initial Public Offerings
for Smaller Businesses.” He also served as the Senior Manager in charge of their High
Technology Industry Services Group in Boston.


                                                                               Exhibit A, Page 4 of 5
Case 20-04422-LT7       Filed 01/15/21     Entered 01/15/21 16:03:54        Doc 21     Pg. 16 of 32




The Professionals (Continued)
Education
Bachelor of Business Studies, New South Wales Institute of Technology, Sydney, Australia

Professional Credentials
Certified Public Accountant, California
Member, American Institute of Certified Public Accountants
Member, California Society of Certified Public Accountants
Member, Association of Biotechnology Financial Officers
Member, CFO Roundtable, San Diego
San Diego Holiday Bowl Red Coat Committee
Audit Committee Chair of the San Diego Humane Society

Scott Burack is a Director in the firm’s Tax and Financial Services departments. Mr. Burack’s
areas of concentration include individual, partnership, S corporation, non-profits, estate and trust
taxation with an emphasis in working with individuals, their businesses and families. Mr. Burack
previously served as a Tax Partner in the firm’s bankruptcy tax practice, prior to transitioning to
the Financial Services department where he continues to provide tax consulting services to a
variety of clients.

Prior to joining Squar Milner, Mr. Burack worked as a Senior Tax Consultant for one of the Big
4 Accounting Firms, performing services for various entities including international corporations
and high net worth individuals

Education
Loyola Law School, Los Angeles, California – Juris Doctor
University of California at Santa Barbara – BA Business Economics (Honors)

Professional Credentials
Certified Public Accountant, California
Certified Financial Planner, California
Member, American Institute of Certified Public Accountants
Member, California State Bar Association
Series 7 General Securities Representative
Series 66 Uniform Combined State Law
Life-only, Accident and Health Insurance, Variable Contracts Agent, California




                                                                                Exhibit A, Page 5 of 5
  Case 20-04422-LT7                  Filed 01/15/21   Entered 01/15/21 16:03:54       Doc 21          Pg. 17 of 32




                                                                                   ^ bakertilly
                                                                                     Baker Tilly us,LLP
                                                                                     3655 Nobel Drive, Suite 300
                                                                                     San Diego,CA 92122

                                                                                    +1 (858)597 4100
                                                                                     bakertilly.com


      Christopher R. Barclay
      Trustee
      PO Box 2819
      La Mesa,CA 91943

                RE:       In re Stephen B. Morris, 20-04422-LT7, United States Bankruptcy Courtfor the
                          Southern District ofCalifornia

      Dear Mr. Barclay:

              1.    Thank you for the opportunity to provide accounting, tax and financial advisory
      services on your behalf as the duly appointed Chapter 7 Trustee (the "Trustee") for Stephen B.
      Morris (the "Debtor") in the above captioned bankruptcy case (the "Matter"). This letter (the
      "Engagement Letter") and the attached Standard Terms and Conditions, along with the
      Application to Employ Baker Tilly US, LLP to Act as Accountants and Consultants to the Estate
      (the "Application") to which it is attached, confirm the understanding and agreement between
      Baker Tilly US, LLP ("Baker Tillv") and you, solely in your capacity as Trustee, with regard to
      the advisory and testimonial services Baker Tilly will provide effective December 17,2020. Stacy
      Elledge Chiang will lead the engagement team in the Matter.

      SCOPE OF SERVICES

             1.      You, in your capacity as Trustee, have asked that Baker Tilly provide financial
      advisory services to you to assist with the completion of your duties. These tasks may include, but
      are not limited to:

                     a. Advice and service regarding the filing of any loss carryback refund claim,
                        permitted under the recently passed CARES Act, that may be property of the
                           Debtor's bankruptcy estate;

                      b. Advice and services regarding the Estate's tax liabilities and assistance with
                         preparation ofthe Estate's annual federal and state tax returns, as required;
                     c. Such other accounting, professional tax services and consulting services as required
                           by the Trustee in this Matter; and,

                      d. Performing such other services as may be requested by Trustee and permitted by
                         the United States Bankruptcy Court for the Southern District of California (the
                          "Court").

                2.         You, as Trustee, have also indicated that you may need to designate one or more
       Baker Tilly principals, partners or employees as a possible witness in the above referenced Matter.



An independent member of Baker Tilly Intemationai

                                                                                                        Exhibit B
Case 20-04422-LT7           Filed 01/15/21      Entered 01/15/21 16:03:54        Doc 21   Pg. 18 of 32


  Christopher R. Barclay, Trustee
  January 14,2021
  Page 2



  The subject and scope of any such testimony will be subject to your direction; however, you
  understand that Baker Tilly shall undertake all work we deem necessary to deliver such testimony.

          3.     Furthermore, you also understand that the professional conclusions reached
  regarding this matter are those of the Baker Tilly professionals. Accordingly, Baker Tilly has not
  and cannot predict what conclusions the Baker Tilly professionals will reach concerning the
  specific questions or issues for which the potential expert's opinion testimony may be requested.
  CONFLICTS OF INTEREST

        4.     You have requested that Baker Tilly determine if any work currently being
  performed by Baker Tilly would pose a conflict with the work that is the subject of this
  Engagement Letter. As of the date of this Engagement Letter, we have determined that we can
  perform the work contemplated herein, free ofany conflict of interest.

          5.      During the course of this Matter, you agree to inform Baker Tilly of additional
  parties to the dispute or name changes for those parties provided to the extent such additional
  parties or name changes come your attention. Should this information or any other circumstance
  that comes to our attention have the potential to change our prior conclusion with regard to a
  conflict of interest, we will advise you as soon as possible.

  FEES AND BILLING ARRANGEMENTS

       6.      Our fees are based upon the hours actually expended by each engagement team
  member at each member's applicable hourly billing rate. Our hourly billing rates by professional
  level for the personnel to be assigned to the Matter for these services are:

                                          Position                    Hourly Rate
                      Partners and Principals                           $500 - $695
                      Directors                                         $395 - $495
                      Managers                                          $275 - $375
                      Consultants                                       $150-$275
                      Paraprofessionals                                  $75-$175

         7.      In the normal course of business. Baker Tilly revises its hourly billing rates
  annually. You understand that, to the extent allowed by the Court,the hourly rates charged for the
  work on this engagement will reflect the hourly rates in effect at the time services are rendered.
         8.      You agree to that the reimburse Baker Tilly for any reasonable and documented
  out-of-pocket expenses, including, without limitation, travel, photocopying, delivery services,
  postage, vendor changes and other reasonable and documented out-of-pocket expenses incurred in
  providing professional services. All such charges shall be consistent with the guidelines of the
  United States Trustee. Additionally, payment for such expenses shall be made only after approval
  by and authorization from the Court.




                                                                                           Exhibit B
Case 20-04422-LT7           Filed 01/15/21      Entered 01/15/21 16:03:54         Doc 21     Pg. 19 of 32


  Christopher R. Barclay, Trustee
  January 14, 2021
  Page 3



         9.      Baker Tilly acknowledges that its fees and expenses in the Matter are governed by
  Title 11 of the United States Code (the "Bankruptcy Code"), the Federal Rules of Bankruptcy
  Procedure (the "Bankruptcy Rules"), the Local Rules for the United States Bankruptcy Court for
  the [Court](the "Local Rules"! and any orders entered by the Court with regard to professional
  compensation. Baker Tilly further agrees to accept compensation as awarded by the Court in
  accordance with the above.

  OTHER MATTERS

            10.      You agree that you will prepare and file the papers necessary to ensure Baker Tilly
  is properly retained by the Court in the Matter. Further, you agree to take the steps necessary to
  notify Baker Tilly to file any papers necessary to ensure that Baker Tilly is paid in the Matter.

         11.    To the extent of any inconsistency between the terms of the Application, this
  Engagement Letter, and the Standard Terms and Conditions to the extent not inconsistent with the
  employment application and order, the terms of the Application and the resultant order from the
  Court shall govern. You acknowledge your agreement with the terms stated herein and
  acknowledge that you have reviewed and agreed to be bound to the terms of this Engagement
  Letter and the attached Standard Terms and Conditions, as evidenced by your signature below,
  which may be executed in counterparts. Please return to me the signed copy ofthis Engagement
  Letter by facsimile or portable document format ("pdf). Facsimile and pdf signatures shall be
  deemed original, binding signatures.

  We appreciate the opportunity to work with you. Should you have any questions, please do not
  hesitate to contact me at(949)222-2999 or Stacy Elledge Chiang at(858)597-4100.

  Very truly yours.

  Baker Tilly US,LLP



  Katherine Gou
  Partner




                                                                                           Exhibit B
Case 20-04422-LT7            Filed 01/15/21   Entered 01/15/21 16:03:54    Doc 21     Pg. 20 of 32


  Christopher R. Barclay, Trustee
  January 14,2021
  Page 4



  Acceptance by Christopher R. Barclay, Chapter 7 Trustee
  The Application, the above Engagement Letter, and the attached Standard Terms and Conditions
  confirm my understanding ofthe services Baker Tilly US,LLP will perform relating to the above
  referenced matter, the fee arrangement, and my understanding and agreement to such terms. Also,
  I, solely in my capacity as Trustee, accept responsibility for payment of Baker Tilly US, LLP's
  fees, as described above.


  Accepted by:
              Christopher R. Barclay
              Chapter 7 Trustee for Estate of Stephen B. Morris

  Date:             i tj I




                                                                                         Exhibit B
Case 20-04422-LT7            Filed 01/15/21          Entered 01/15/21 16:03:54          Doc 21       Pg. 21 of 32



                                              Baker Tilly US, LLP
                            Chapter 7 Trustee Standard Terms and Conditions (cont.)

know-how, and techniques, models, templates;                 9.    Limitation on Damages. The liability
software, user interfaces and screen designs; general        (including attorneys’ fees and all other costs) of Baker
purpose consulting and software tools, utilities and         Tilly and its present or former partners, owners,
routines; and logic, coherence and methods of                principals, agents or employees related to any claim
operation of systems (collectively, the “Baker Tilly         for damages relating to the services performed under
Property”). Baker Tilly retains all ownership rights in      this Agreement shall not exceed the fees paid to Baker
the Baker Tilly Property. Trustee shall acquire no right     Tilly except to the extent finally determined to have
or interest in such property. In addition, Baker Tilly       resulted from the willful misconduct or fraudulent
shall be free to provide services of any kind to any         behavior of Baker Tilly relating to such services. This
other party as Baker Tilly deems appropriate and that        limitation of liability is intended to apply to the full
does not pose a conflict of interest with the work that      extent allowed by law, regardless of the grounds or
is the subject of the Agreement, and may use the Baker       nature of any claim asserted, including the negligence
Tilly Property to do so. Baker Tilly acknowledges that       of either party. Additionally, in no event shall either
Baker Tilly Property shall not include any of Trustee’s      party be liable for any lost profits, lost business
confidential information or tangible or intangible           opportunity, lost data, consequential, special,
property and Baker Tilly shall have no ownership             incidental, exemplary or punitive damages delays, or
rights in such property.                                     interruptions arising out of or related to this
                                                             Agreement even if the other party has been advised of
b.    Ownership of Deliverables. All documents,              the possibility of such damages. The provisions of this
materials or information of any kind created by Baker        Paragraph shall apply regardless of the form of action,
Tilly in connection with this Engagement, including,         damage, claim, liability, cost, expense or loss, whether
without limitation, any written reports, memoranda,          in contract, statute, tort or otherwise.
work papers or status summaries, are work product
(collectively, “Work Product”). All Work Product             10. Cooperation; Use of Information.
shall be owned and maintained by Baker Tilly. It is          a.    Trustee agrees to cooperate with Baker Tilly in
agreed that all Work Product and all other working           the performance of the services under the Agreement
papers and other documents prepared by Baker Tilly           and shall provide Baker Tilly with timely access to and
pursuant to this Agreement will be maintained as             use of personnel, facilities, equipment, data and
confidential materials and will not be disclosed to third    information within the Trustee’s control to the extent
parties without the Trustee’s consent, except as may         necessary for Baker Tilly to perform the services
be required by law, regulation or judicial or                under the Agreement. The Application may set forth
administrative process. Baker Tilly agrees to notify the     additional obligations of Trustee in connection with
Trustee promptly of any of the following events: (i) a       the Engagement.
request by anyone to examine, inspect or copy any
Work Product or other working papers, documents or           b.    Trustee acknowledges and agrees that Baker
records relating to this Engagement, unless prohibited       Tilly may, in performing its obligations pursuant to
by law; or (ii) any attempt to serve, or the actual          this Agreement, use data, material and other
service of, any court order, subpoena or summons             information furnished by Trustee without any
upon Baker Tilly that requires the production of such        independent investigation or verification and that
documents or records.                                        Baker Tilly shall be entitled to rely upon the accuracy
                                                             and completeness of such information in performing
c.   Use of Work Product. Trustee agrees not to use          the services under the Agreement.
Baker Tilly Work Product other than in connection
with the Engagement for which it was prepared                c.    To the extent the Services require Baker Tilly
without Baker Tilly’s written consent.                       receive personal data or personal information from
                                                             Trustee, Baker Tilly may process any personal data or
8.    Limitation on Warranties. This is a services           personal information, as those terms are defined in
Engagement. Baker Tilly warrants that it will                applicable privacy laws, in accordance with the
perform services under the agreement in good                 requirements of the applicable privacy law relevant to
faith, with qualified personnel in a competent and           the processing in providing services hereunder.
workmanlike manner. Baker Tilly disclaims all                Applicable privacy laws may include any local, state,
other warranties, either express or implied,                 federal, or international laws, standards, guidelines,
including, without limitation, warranties of                 policies, or regulations governing the collection, use,
merchantability and fitness for a particular                 disclosure, sharing, or other processing of personal
purpose.                                                     data or personal information with which Baker Tilly


Jan. 2021 Revision                                                                Exhibit B – Appendix 1, Page 2 of 6
Case 20-04422-LT7             Filed 01/15/21          Entered 01/15/21 16:03:54            Doc 21        Pg. 22 of 32



                                               Baker Tilly US, LLP
                             Chapter 7 Trustee Standard Terms and Conditions (cont.)

or its Trustees must comply. Such privacy laws may            knowable by the Trustee. All parties hereto waive any
include (i) the EU General Data Protection Regulation         right to a jury trial to the fullest extent allowable under
2016/679 (GDPR); (ii) the California Consumer                 the law.
Privacy Act of 2018 (CCPA); and/or (iii) other laws
regulating marketing communications, requiring                13. Independent Contractor. It is understood and
security breach notification, imposing minimum                agreed that each of the parties hereto is an independent
security requirements, requiring the secure disposal of       contractor and that neither party is or shall be
records, and other similar requirements applicable to         considered an agent, distributor or representative of
the processing of personal data or personal                   the other. Neither party shall act or represent itself,
information. Baker Tilly is acting as a Service               directly or by implication, as an agent of the other or
Provider/Data Processor in relation to Trustee                in any manner assume or create any obligation on
personal data and personal information, as those terms        behalf of or in the name of, the other.
are      defined       respectively      under       the
CCPA/GDPR. Trustee is responsible for notifying               14. Confidentiality.
Baker Tilly of any data privacy laws the data provided        a.    “Confidential       Information”      means      all
to Baker Tilly is subject to and Trustee represents and       documents, software, reports, data, records, forms and
warrants it has all necessary authority (including any        other materials (including without limitation Work
legally required consent from data subjects) to transfer      Product as defined herein) obtained by one party (the
such information and authorize Baker Tilly to process         “Receiving Party”) from the other party (the
such information in connection with the Services              “Disclosing Party”) in the course of performing the
described herein.                                             services under the Agreement: (i) that have been
                                                              marked as confidential; (ii) whose confidential nature
d.    Baker Tilly has established information security        has been made known by the Disclosing Party to the
related operational requirements that support the             Receiving Party; or (iii) that due to their character and
achievement      of    our     information     security       nature, a reasonable person under like circumstances
commitments, relevant information security related            would treat as confidential. Notwithstanding the
laws and regulations, and other information security          foregoing, Confidential Information does not include
related system requirements. Such requirements are            information which: (i) is already known to the
communicated in Baker Tilly’s policies and                    Receiving Party at the time of disclosure by the
procedures, system design documentation, and                  Disclosing Party; (ii) is or becomes publicly known
contracts with customers.        Information security         through no wrongful act of the Receiving Party; (iii) is
policies have been implemented that define our                independently developed by the Receiving Party
approach to how systems and data are protected.               without benefit of the Disclosing Party’s Confidential
Trustee is responsible for providing timely written           Information; or (iv) is received by the Receiving Party
notification to Baker Tilly of any additions, changes,        from a third party without restriction and without a
or removals of access for Trustee personnel to Baker          breach of an obligation of confidentiality.
Tilly provided systems or applications. If Trustee
becomes aware of any known or suspected                       b.   The Receiving Party shall not use or disclose to
information security or privacy related incidents or          any person, firm or entity any Confidential
breaches related to this agreement, Trustee should            Information of the Disclosing Party without the
timely notify Baker Tilly via email at                        Disclosing Party’s express, prior written permission;
dataprotectionofficer@bakertilly.com.                         provided, however, that notwithstanding the
                                                              foregoing, the Receiving Party may disclose
11. Force Majeure. Neither Trustee nor Baker Tilly            Confidential Information to the extent required
shall be liable for any delays resulting from                 pursuant to a statutory or regulatory provision or court
circumstances or causes beyond its reasonable control,        order or to fulfill professional obligations and
including, without limitation, fire or other casualty, act    standards.
of God, strike or labor dispute, war or other violence
or any law, order or requirement of any governmental          c.    Each party shall be deemed to have met its
agency or authority.                                          nondisclosure obligations under this Paragraph 15 as
                                                              long as it exercises the same level of care to protect the
12. Limitation on Actions. No action, regardless of           other’s information as it exercises to protect its own
form, arising out of or relating to this Engagement,          confidential information but in no event less than
may be brought by Trustee more than one year after            reasonable care, except to the extent that applicable
the cause of action has accrued and is known or


Jan. 2021 Revision                                                                   Exhibit B – Appendix 1, Page 3 of 6
Case 20-04422-LT7             Filed 01/15/21          Entered 01/15/21 16:03:54           Doc 21       Pg. 23 of 32



                                               Baker Tilly US, LLP
                             Chapter 7 Trustee Standard Terms and Conditions (cont.)

law or professional standards impose a higher                 obligation of Trustee to maintain information or data
requirement.                                                  beyond that time, and regardless of whether there may
                                                              be important tax or financial information in the files
d.    If the Receiving Party receives a subpoena or           that will be destroyed. Trustee will have access to our
other validly issued administrative or judicial demand        files and may request all or part of our records to be
requiring it to disclose the Disclosing Party’s               copied at their expense, or returned prior to destruction
Confidential Information, the Receiving Party shall           so long as all fees and expenses have been paid in full.
provide prompt written notice, unless legally                 By signing the Application, Trustee acknowledges its
prohibited, to the Disclosing Party of such demand in         understanding of, and agrees to, Baker Tilly’s
order to permit it to seek a protective order. So long as     retention policy.
the Receiving Party gives notice as provided herein,
the Receiving Party shall be entitled to comply with          16. Survival. The provisions herein that, by its
such demand to the extent permitted by law, subject to        nature, including without limitation provisions
any protective order or the like that may have been           relating to limitations on liability and indemnification,
entered in the matter.                                        should survive the termination of the Engagement are
                                                              intended to and do survive the termination of the
e.    Notwithstanding anything to the contrary set            Engagement.
forth herein, no provision in the Agreement is or is
intended to be construed as a condition of                    17. Assignment. Neither party may assign, transfer
confidentiality within the meaning of Internal                or delegate any of its rights or obligations without the
Revenue Code sections 6011, 6111, 6112 or the                 prior written consent of the other party, such consent
regulations thereunder. Trustee (and each employee,           not to be unreasonably withheld.
representative or other agent of Trustee) may disclose
to any and all persons, without limitation of any kind,       18. Severability. In the event that any term or
the tax treatment and tax structure of any transaction        provision of this Agreement shall be held to be invalid,
within the scope of this Engagement that reduces or           void or unenforceable, then the remainder of this
defers Federal tax and all materials of any kind              Agreement shall not be affected and each such term
(including opinions or other tax analyses) that are           and provision of this Agreement shall be valid and
provided to Trustee relating to such tax treatment and        enforceable to the fullest extent permitted by law.
tax structure.
                                                              19. Governing Law. The Agreement shall be
15. Document Retention.                                       governed by and construed in accordance with the
                                                              laws of the state in which the Bankruptcy Court sits,
a.     It is not our practice to retain work papers, e-
                                                              without regard to the conflict of laws provisions
mails, notes or data files that have been updated or
                                                              thereof. The Bankruptcy Court shall have jurisdiction
superseded, unless shared with the Trustee or a third-
                                                              or any dispute arising from the Agreement.
party working with the Trustee. However, we will
retain certain copies of e-mails, analyses, draft reports,    20. Miscellaneous.
or other materials provided by Trustee or any third
                                                              a.     Sarbanes-Oxley. In accepting this Engagement,
party, or provided by us to Trustee or any third-party.
                                                              Trustee acknowledges that completion of this
Any requests for other document retention policies
                                                              Engagement will not constitute a basis for Trustee’s
must be made in writing at the time of the execution of
                                                              assessment or evaluation of internal control over
the Application.
                                                              financial reporting and disclosure controls and
b.     We may maintain copies of all our work                 procedures, or its compliance with its principal officer
product and related materials for our files. If we            certification requirements under Section 302 of the
choose not to retain copies, Trustee will provide access      Sarbanes-Oxley Act of 2002 (“SOX”). This
to the work papers upon reasonable notice. Baker Tilly        Engagement shall not be construed to support
has a file retention policy requiring the destruction of      Trustee’s responsibilities under Section 404 of SOX
all Trustee files seven years after each case is              requiring each annual report filed under Section 13(a)
“resolved” as it pertains to this type of Engagement,         or 15(d) of the Securities Exchange Act of 1934 to
unless otherwise dictated by a valid protective order         contain an internal control report from management.
issued by an appropriate court of law. Baker Tilly
                                                              b.   Electronic Communication. Baker Tilly may
makes no representation of retention of files after this
                                                              communicate with Trustee by electronic mail or
date, and shall have no liability for not retaining
                                                              otherwise transmit documents in electronic form
information or data after such date, regardless of any
                                                              during the course of this Engagement. Trustee accepts


Jan. 2021 Revision                                                                  Exhibit B – Appendix 1, Page 4 of 6
Case 20-04422-LT7            Filed 01/15/21          Entered 01/15/21 16:03:54     Doc 21        Pg. 24 of 32



                                              Baker Tilly US, LLP
                            Chapter 7 Trustee Standard Terms and Conditions (cont.)

the inherent risks of these forms of communication
(including the security risks of interception of or
unauthorized access to such communications, the risks
of corruption of such communications and the risks of
viruses or other harmful devices) and agrees that it
may rely only upon a final hardcopy version of a
document or other communication that Baker Tilly
transmits to Trustee.

c.    Notices. Any notices given pursuant to this
Agreement shall be in writing, delivered to the address
(es) set forth in the Application and shall be considered
given when received.

d.    Entire Agreement. This Agreement, including
the Application, the Engagement Letter, and all
Exhibits, constitute the entire agreement between
Baker Tilly and Trustee with respect to this
Engagement and supersede all other oral and written
representation, understandings or agreements relating
to this Engagement.

e.    Failure to Enforce Not a Waiver. The failure of
either party at any time to enforce any of the provisions
of this Agreement will in no way be construed as a
waiver of such provisions and will not affect the right
of party thereafter to enforce each and every provision
thereof in accordance with its terms.

f.    Baker Tilly International Limited. Baker Tilly
US, LLP is an independent member of Baker Tilly
International. Baker Tilly International Limited is an
English company. Baker Tilly International provides
no professional services to Trustees. Each member
firm is a separate and independent legal entity and
each describes itself as such. Baker Tilly US, LLP is
not Baker Tilly International’s agent and does not have
the authority to bind Baker Tilly International or act
on Baker Tilly International’s behalf. None of Baker
Tilly International, Baker Tilly US, LLP, nor any of
the other member firms of Baker Tilly International
has any liability for each other’s acts or omissions. The
name Baker Tilly and its associated logo is used under
license from Baker Tilly International Limited.




Jan. 2021 Revision                                                            Exhibit B – Appendix 1, Page 5 of 6
Case 20-04422-LT7                Filed 01/15/21         Entered 01/15/21 16:03:54                 Doc 21     Pg. 25 of 32




                                                 Exhibit B
                                           Baker Tilly US, LLP
                                       Chapter 7 Trustee Billing Rates
                                             Schedule of Hourly Rates (1)
      Partners, Principals and Directors                                                                    $395 to $695
      Managers                                                                                              $275 to $375
      Consultants                                                                                           $150 to $275
      Paraprofessionals                                                                                      $75 to $175



                                          Schedule of Out-of-Pocket Costs

      Copies                                                     $ 0.10 per page (or actual cost for services
                                                                 outsourced)
      Facsimiles                                                 $ 0.30 per page for outgoing transmissions (no
                                                                 charge for incoming transmissions)
      Postage                                                                                                      Actual
      Messenger                                                                                                    Actual
      Parking                                                                                                      Actual
      Mileage                                                                                         IRS standard rate



                                                      Professionals (2)

      Stacy Elledge Chiang, CPA, CFF, CIRA (Director)                                                                   $395
      Eileen Castle, CPA, CFE, CIRA (Senior Manager)                                                                    $360
      Nicole Calvillo (Supervisor)                                                                                      $205
      Marjaneh Hernandez (Paraprofessional)                                                                             $145




Notes:
(1)
    Rates are subject to change.
(2)
      The hourly billing rates of each professional expected to render services in this matter.



                                                                                                           Jan. 2021 Revision
Case 20-04422-LT7      Filed 01/15/21   Entered 01/15/21 16:03:54    Doc 21    Pg. 26 of 32

                                      EXHIBIT C
                                  PARTIES SEARCHED

                            In re: Stephen B. Morris
                     UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                            CASE NO. 20-04422-LT7
               ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

             PARTY SEARCHED                                RELATIONSHIP
  STEPHEN B. MORRIS aka STEPHEN BRYAN
  MORRIS                                      DEBTOR
  AHREN A. TILLER                             ATTORNEY REPRESENTING DEBTOR
  BANKRUPTCY LAW CENTER                       LAW FIRM REPRESENTING DEBTOR
  CHRISTOPHER R. BARCLAY                      TRUSTEE
  BANK OF AMERICA                             SECURED CREDITOR/NONPRIORITY CREDITOR
  ROSE MARIA MORRIS                           UNSECURED PRIORITY CREDITOR/EX-SPOUSE
  ALDRIDGE PITE LLP                           NONPRIORITY CREDITOR
  AMERICAN EXPRESS                            NONPRIORITY CREDITOR
  BANK OF AMERICA                             NONPRIORITY CREDITOR
  CDC SMALL BUSINESS FINANCE                  NONPRIORITY CREDITOR
  CT CORPORATION                              NONPRIORITY CREDITOR
  DANIEL J HORWITZ, ESQ.                      NONPRIORITY CREDITOR
  DEPT OF ED/NAVIENT                          NONPRIORITY CREDITOR
  JPMCB CARD SERVICES                         NONPRIORITY CREDITOR
  MICHAEL & ASSOC.                            NONPRIORITY CREDITOR
  PACIFIC WESTERN BANK                        NONPRIORITY CREDITOR
  PACIFIC WESTERN BANK                        NONPRIORITY CREDITOR
                                              ATTORNEY REPRESENTING PACIFIC WESTERN
  DAVID W. BRODY                              BANK
                                              LAW FIRM REPRESENTING PACIFIC WESTERN
  LAW OFFICES OF DAVID W. BRODY               BANK/NONPRIORITY CREDITOR
  PITNEY BOWES                                NONPRIORITY CREDITOR
  PITNEY BOWES                                NONPRIORITY CREDITOR
  SUPERIOR COURT OF CALIFORNIA                NONPRIORITY CREDITOR
  SUTTELL, HAMMER & WHITE, APC                NONPRIORITY CREDITOR
  TORREY PARTNERS                             NONPRIORITY CREDITOR
  VERITEX                                     NONPRIORITY CREDITOR
  LAW OFFICES OF STEPHEN B. MORRIS            AFFILIATED ENTITY
  MORRIS AND ASSOCIATES                       AFFILIATED ENTITY
                                              OFFICE OF THE UNITED STATES TRUSTEE,
  TIFFANY CARROLL                             REGION 15



                                                                        Exhibit C, Page 1 of 2
Case 20-04422-LT7     Filed 01/15/21   Entered 01/15/21 16:03:54   Doc 21     Pg. 27 of 32

                                     EXHIBIT C
                                 PARTIES SEARCHED

                             In re: Stephen B. Morris
                      UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                             CASE NO. 20-04422-LT7
                ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

                PARTY SEARCHED                            RELATIONSHIP
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  ABRAM FEUERSTEIN                           REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  MIEKE BIGBIE-CERWIN                        REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  RONAELE CREEL                              REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  KEN DENNIS                                 REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  JEE (JASON) CHA                            REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  CHRISTINA DOUGHERTY                        REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  MICHAEL WEST                               REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  HAEJI HONG                                 REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  KRISTIN MIHELIC                            REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  DAVID ORTIZ                                REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  CORINA PANDELI                             REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  LESLIE SKORHEIM                            REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  TODD TAPPE                                 REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
  ANISA LODHI                                REGION 15




                                                                       Exhibit C, Page 2 of 2
Case 20-04422-LT7      Filed 01/15/21   Entered 01/15/21 16:03:54         Doc 21      Pg. 28 of 32

                                     EXHIBIT D
                                 PARTIES SEARCHED

                             In re: Stephen B. Morris
                     UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                            CASE NO. 20-04422-LT7
               ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

              PARTY SEARCHED                                   RELATIONSHIP
                                              Baker Tilly provides or has provided services to
  BANK OF AMERICA                             this entity or an affiliate of this entity on
                                              unrelated matters.

                                              Ms. Dougherty previously worked for Squar
                                              Milner LLP, which combined with Baker Tilly
  Christina W. Dougherty                      effective November 1, 2020. Additionally,
                                              certain members of the Baker Tilly team worked
                                              with Ms. Dougherty at a previous employer.

                                              Baker Tilly provides or has provided services to
                                              this person in his capacity as trustee in unrelated
                                              matters. Further, Baker Tilly provides or has
  CHRISTOPHER R. BARCLAY                      provided services to mutual clients of this person
                                              on unrelated matters. Additionally, certain
                                              Baker Tilly personnel previously worked with
                                              Mr. Barclay at another firm.

                                              Baker Tilly provides or has provided services to
  DANIEL J HORWITZ, ESQ.
                                              one or more mutual clients of this attorney.

                                              Baker Tilly provides or has provided services to
  PITNEY BOWES                                this entity or an affiliate of this entity on
                                              unrelated matters.

                                              A member of the Baker Tilly team on this
                                              matter, Stacy Elledge Chiang, previously worked
  ROSE MARIA MORRIS
                                              with this party at a previous employer in the
                                              mid-to-late 1990s.

                                              A member of the Baker Tilly team on this
                                              matter, Stacy Elledge Chiang, became
  STEPHEN BRYAN MORRIS                        acquainted with this person when she previously
                                              worked with his ex-wife, Rose Morris, at a
                                              previous employer in the mid-to-late 1990s.

                                              Baker Tilly provides or has provided services to
  TORREY PARTNERS                             this entity or an affiliate of this entity on
                                              unrelated matters.




                                                                               Exhibit D, Page 1 of 1
         Case 20-04422-LT7                 Filed 01/15/21         Entered 01/15/21 16:03:54          Doc 21       Pg. 29 of 32
&6'$ >@
1DPH$GGUHVV7HOHSKRQH1R ,'1R
 &KULVWRSKHU5%DUFOD\&KDSWHU7UXVWHH
 1+DUERU'ULYH6XLWH
 6DQ'LHJR&$
 860DLO32%R[/D0HVD&$
 7HOHSKRQH  
 (PDLODGPLQ#FUEWUXVWHHFRP


               81,7(' 67$7(6 %$1.5837&< &2857
                         6287+(51 ',675,&7 2) &$/,)251,$
               :HVW)6WUHHW 6DQ 'LHJR &DOLIRUQLD 

 ,Q5H
 6WHSKHQ%0RUULV                                                                  %$1.5837&<12 /7

                                                                                    'DWHRI+HDULQJ >1RQH6HW@
                                                                                    7LPHRI+HDULQJ >1RQH6HW@
                                                                                    1DPHRI-XGJH +RQ/DXUD67D\ORU
                                                                          'HEWRU



                                                                      25'(521
                                     ([3DUWH$SSOLFDWLRQWR(PSOR\%DNHU7LOO\86//3DV$FFRXQWDQW


           7KHFRXUWRUGHUV DV VHW IRUWK RQ WKH FRQWLQXDWLRQ SDJHV DWWDFKHG DQGQXPEHUHG                     WKURXJK      ZLWK

  H[KLELWV LI DQ\ IRU D WRWDO RI         SDJHV 0RWLRQ$SSOLFDWLRQ 'RFNHW (QWU\ 1R           

  

  

  

  

  

  

  



  '$7('
                                                                           -XGJH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW




&6'$


                                                                                                            Exhibit E Page 1 of 2
       Case 20-04422-LT7            Filed 01/15/21        Entered 01/15/21 16:03:54            Doc 21       Pg. 30 of 32
 &6' $ >@ 3DJH 
 25'(5 21 ([3DUWH$SSOLFDWLRQWR(PSOR\%DNHU7LOO\86//3DV$FFRXQWDQW
 '(%725 6WHSKHQ%0RUULV                                                                      &$6( 12 /7


 8SRQWKHDSSOLFDWLRQRI&KULVWRSKHU5%DUFOD\FKDSWHUWUXVWHH 7UXVWHH RIWKHEDQNUXSWF\HVWDWH WKH(VWDWH RI
 6WHSKHQ%0RUULV 'HEWRU IRUDXWKRULW\WRHPSOR\%DNHU7LOO\86//3 %DNHU7LOO\ DVDFFRXQWDQWVDQGFRQVXOWDQWV
 WRWKH(VWDWHWKHGHFODUDWLRQDQGH[KLELWVLQVXSSRUWWKHUHRI FROOHFWLYHO\WKH$SSOLFDWLRQ LWDSSHDULQJWKDW%DNHU7LOO\LV
 GLVLQWHUHVWHGZLWKLQWKHPHDQLQJRI86&  QRRSSRVLWLRQWRWKH$SSOLFDWLRQKDYLQJEHHQILOHGRUUHFHLYHG
 DQGJRRGFDXVHDSSHDULQJWKHUHRQ
 
 ,7,6+(5(%<25'(5('7+$7
 
 7KH$SSOLFDWLRQLVDSSURYHG7UXVWHHLVDXWKRUL]HGWRHPSOR\%DNHU7LOO\WRDFWDVDFFRXQWDQWVDQGFRQVXOWDQWVWR
 WKH(VWDWHHIIHFWLYHDVRI'HFHPEHURQWKHWHUPVDQGIRUWKHSXUSRVHVGHVFULEHGLQWKH$SSOLFDWLRQSXUVXDQWWR
 86& D 
 
 7KHHPSOR\PHQWRI%DNHU7LOO\VKDOOEHDWWKHH[SHQVHRIWKH(VWDWHZLWKWKHFRPSHQVDWLRQDQGUHLPEXUVHPHQWRI
 %DNHU7LOO\WREHDOORZHGDQGDZDUGHGE\WKH&RXUWXSRQDSSOLFDWLRQDIWHUQRWLFHDQGKHDULQJRUSXUVXDQWWRVXFKLQWHULP
 SURFHGXUHDVWKH&RXUWPD\VXEVHTXHQWO\DXWKRUL]HDIWHUQRWLFHDQGKHDULQJ
 
 ,7,66225'(5('
 




&6'$
                                                                                                         Exhibit E Page 2 of 2
Case 20-04422-LT7       Filed 01/15/21      Entered 01/15/21 16:03:54          Doc 21    Pg. 31 of 32




  1                                           PROOF OF SERVICE

  2          I, Mary Lou Cunanan, declare as follows:

  3          I am employed in the County of San Diego, State of California; I am over the age of
      eighteen years and am not a party to this action; my business address is P.O. Box 2819, La
  4   Mesa, CA 91943-2819, in said County and State. On 1/15/2021, I served the following
      document(s):
  5
      EX PARTE APPLICATION OF TRUSTEE FOR AUTHORITY TO EMPLOY BAKER TILLY
  6   US, LLP TO ACT AS ACCOUNTANTS AND CONSULTANTS TO THE ESTATE;
      DECLARATIONS OF CHRISTOPHER R. BARCLAY AND JERE G. SHAWVER; AND
  7   EXHIBITS

  8   on each of the interested parties stated on the attached service list.

  9   I.      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"):
      Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing
 10   document will be served by the court via NEF and hyperlink to the document. On 1/15/2021, I
      checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
 11   that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
      the e-mail address(es) indicated below:
 12
                                                           Service information continued on attached page
 13
      II.      SERVED BY U.S. MAIL OR OVERNIGHT MAIL: On 1/15/2021, I served the following
 14   person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or adversary
      proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
 15   Mail, first class, postage prepaid, and/or with an overnight mail service addressed as follows.

 16                                                        Service information continued on attached page

 17   III.   SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR E-MAIL:
      Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 1/15/2021, I served the following person(s)
 18   and/or entity(ies) by personal delivery, or (for those who consented in writing to such service
      method), by facsimile transmission and/or e-mail as follows.
 19
      U.S. Trustee: ustp.region15sop@usdoj.gov (Via Email Delivery)
 20
      Proposed    Accountant/Consultant:     Stacy     Elledge   Chiang   of     Baker    Tilly   US,   LLP:
 21   stacy.chiang@bakertilly.com (Via Email Delivery)

 22                                                        Service information continued on attached page

 23   I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
 24
      Dated: 1/15/2021                       By: /s/ Mary Lou Cunanan
 25                                              MARY LOU CUNANAN

 26
 27

 28
Case 20-04422-LT7            Filed 01/15/21   Entered 01/15/21 16:03:54   Doc 21   Pg. 32 of 32




  1           TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"):

  2       •    Christopher R. Barclay admin@crb7trustee.com,
               qcrbarclay2@ecf.axosfs.com,mlcunanan@crb7trustee.com
  3
          •    David W. Brody       dbrody@brody-law.com, bknotice@brody-law.com
  4
          •    Ahren A. Tiller atiller@blc-sd.com, brett.bodie@blc-sd.com;carolina@blc-
  5            sd.com;anika@blc-sd.com;danny@blc-sd.com;kreyes@blc-sd.com;derek@blc-
               sd.com;ecf.blcsd@gmail.com;Megan@blc-sd.com;Nicole@blc-
  6            sd.com;4436097420@filings.docketbird.com
  7       •    United States Trustee      ustp.region15@usdoj.gov
  8

  9                                SERVED BY U.S. MAIL OR OVERNIGHT MAIL:

 10
      Debtor:
 11   Stephen B. Morris
      147 Elm Ave.
 12   Imperial Beach, CA 91932
      (Via First Class Mail)
 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


      P:00652329:90529.010                             -2-
